IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
ID No. 1502002252
V.

QUENTIN JONES,

Petitioner/Defendant.

Submitted: August 24, 2020
Decided: September 11, 2020
Upon Defendant’s Motion to Withdraw No Contest Pleas

DENIED

MEMORANDUM OPINION AND ORDER

Natalie S. Woloshin, Esquire, Woloshin, Lynch & Associates, P.A., 3200 Concord
Pike, Wilmington, DE 19803 and Tasha M. Stevens, Esquire, Fuqua, Willard,
Stevens & Schab, P.A., 26 The Circle, Georgetown, DE 19947; Attorneys for
Defendant.

Eric Zubrow, Esquire, Department of Justice, 114 East Market Street,
Georgetown, DE 19947; Attorney for the State of Delaware.

KARSNITZ, J.
In February 2016, Defendant Quentin Jones (“Jones” or “Defendant”)
was convicted of two counts of First Degree Rape and one count of First Degree
Unlawful Sexual Contact after a three day jury trial. Jones was declared a habitual
criminal offender'and sentenced to life in prison. Jones’ convictions were
affirmed on appeal.

The facts which supported Jones’ convictions included allegations he
had multiple incidents of sexual abuse with a then seven-year-old relative. At the
trial a fellow prisoner testified that Jones had confessed the crimes to him. The
prison “snitch” was provided leniency by the State of Delaware (“the State”) after
the trial. Because that tacit agreement never was disclosed to the defense or the
jury, I granted Jones’ Rule 61’ petition and set aside his conviction.

From my review of the record, I concluded there was substantial
evidence to support the conviction. One other relevant from the Rule 61
proceeding: Jones filed on his own a Motion to Dismiss his counsel. Jones was
upset by his counsel’s refusal to request a transcript of a brief scheduling
conference. I held a hearing on the motion and ultimately denied it. The

relevance to me to the pending Motion to Withdraw his plea is that Jones ably

 

'See 11 Del. C. §4214.

Super. Ct. Crim. R. 61.
articulated his legal position.

The case was set for re-trial in July of 2020. Several months before
trial, and in the midst of the Court self-imposed stoppage of jury trials, Jones filed,
again on his own, a Motion to Proceed to trial by Judge. I referred that motion to
counsel,’ and scheduled a teleconference to discuss it and further proceedings. At
the teleconference I was advised that the parties were close to a plea agreement to
resolve the case. As in his motion to dismiss counsel, I found his request to
proceed to trial by Judge ably written, a rational assessment of the current
pandemic-caused state of affairs, and a reasonable tactical strategy.

In short order counsel informed me that an agreement had been
reached. A plea hearing was held on July 14, 2020.'1 will provide details of what
occurred at the hearing to accept the pleas in the body of this opinion. Jones pled
no contest to two counts of the lesser-included counts of Fourth Degree Rape.”

Jones now has filed a motion to withdraw his pleas.

 

*See Super. Ct. Crim. R. 23.
“See generally Super. Ct. Crim. R. 12.

°*See 11 Del. C. §770.
THE LEGAL STANDARD
Superior Court Criminal Rule 32(d) provides in part:

If a motion for withdrawal of a plea of
guilty or nolo contendere is made before
imposition or suspension of sentence or
without entry of a judgment of conviction,
the court may permit withdrawal of the plea
upon a showing by the defendant of any
fair and just reason. At any later time, a
plea may be set aside only by motion
under Rule 61.

Defendant bears the burden to show that a just and fair reason exists.°
The Supreme Court of the State of Delaware has articulated:

In determining whether a fair and just reason exists,
the trial court will consider the following factors:
(i) whether there was a procedural defect in taking
a plea; (ii) whether the defendant knowingly and
voluntarily consented to the plea agreement (iii)
whether the defendant has an adequate basis to
assert his legal innocence; (iv) whether the
defendant had adequate legal counsel throughout
the proceedings; and (v) whether granting the motion
will prejudice the State or unduly inconvenience
the trial court.’

 

*Scarborough v. State, 938 A.2d 644, 649 (Del. 2007).

"Lane v. State, 918 A.2d 338 (Del. 2006). See also Patterson v. State, 684 A.2d 1234
(Del. 1996).
I address each factor.
1. Procedural Defect

Defendant claims that counsel gave him incorrect information about
sentencing guidelines. Specifically the Truth-in-Sentencing Guilty Plea Form
incorrectly set forth a guideline sentence of up to 30 months Level 5 incarceration
for each offense. The guideline for a defendant with prior violent felonies, as is
Defendant’s circumstance, is five years L5 incarceration. The error in the Truth-
in-Sentencing form is central to Defendant’s claim he should be able to withdraw
his pleas. However a ...“mistake regarding the sentencing guidelines does not
negate an otherwise valid guilty plea because the guidelines are voluntary and are
not binding”* For me the key is Defendant must know that guidelines and
recommendations are just that - they are not binding on the Court. The Truth-in-
Sentencing form signed by Defendant accurately showed the range of penalties he
faced. I specifically told Mr. Jones no matter what agreement he had with the
State I could sentence him to up to 15 years on each charge.’ I also asked Mr.
Jones if he reviewed, authorized signing of the plea documents, and truthfully

answered the questions on them. He answered in the affirmative.

 

®Brown v. State, 126 A.3d 1109 (Del. 2015).

*Plea Colloquy, p.12.
The discussion of the guidelines occurred after I accepted Jones’ plea,
but, of course, before any sentence was imposed. The discussion occurred as the
defense lawyer was arguing in favor of the sentence set forth in the agreement. |
pointed out the error and explained it. Neither Defendant, having been fully
informed, nor his counsel made any indication the error was a reason to withdraw
the pleas.

Given that the error was rectified, and Defendant was fully informed
that the court was free to sentence him as it saw fit, there was no procedural error
caused by the faulty Truth-in-Sentencing form.

Defendant also complains he was not read the indictment. What is
required is that Defendant understand the nature of the charges and the basic
evidence against him. This claim carries no credence given Defendant has already
attended his trial in which the evidence was presented. The State made a record,
albeit brief, of what it would prove at a second trial. Defendant knew the
evidence. His claim of error on this issue is unavailing.

2. Defendant’s Knowing and Voluntary Plea

I remain satisfied Defendant’s plea was knowingly and voluntarily

entered. His argument here is based upon his brief hesitation when asked if he

was being forced to enter the pleas. After a brief hesitation Jones agreed he was
not being forced.'®

Jones has been through the gamut of the legal process. He has seen a
trial of the allegations against him. He has shown himself capable of filing
motions and ably arguing them. In short he knew what he was doing when he
entered his plea.

Jones’ colloquy with me confirmed his understanding of the plea and
its consequences. “[A defendant’s] statements to the Superior Court during the
guilty plea colloquy are presumed to be truthful.”'' Jones and his counsel
confirmed that they had multiple conversations about the plea.'” Jones expressed
his understanding and satisfaction with counsel while answering the Court’s

questions:

THE COURT: First of all, Mr. Jones, you understand

that what is being proposed here today is that you will plead
no contest to two charges of rape in the fourth degree; do you
understand that, sir?

[JONES]: Yes sir. Yes, I do.

THE COURT: Have you had a chance to review your case
with your counsel, either Ms. Woloshin or Ms. Stevens?

 

Plea Colloquy, p.14.
''Somerville v. State, 703 A.2d 629, 632 (Del. 1997).
'Defendant’s Exhibit C, pp 6-7, to his motion to withdraw pleas.

7
[JONES]: Yes.
THE COURT: Have they answered your questions?
[JONES]: Yes.

THE COURT: Are you satisfied with their representation
of you?

[JONES]: Yes.”

Later, after Jones expressed some confusion regarding an unrelated
investigation, he once again confirmed his understanding and satisfaction with the
consequences of his plea:

THE COURT: Does that answer your question, Mr. Jones?
[JONES]: Yes sir. Yes, sir, Your Honor.

THE COURT: All right. Now we are at the stage where this is your
last chance to speak on whether you want to enter this plea or not.
Before I accept your plea, is there anything else that you want to
discuss or that you have on your mind about the plea? Not about the
sentencing. We will get to that in a few minutes, but is there
anything else you want to raise at this point?

[JONES]: No, sir.!4

Jones’ plea was knowing, intelligent, and voluntary and Jones had “a

complete understanding...of the nature of the charge and the consequences of his

 

Td. at 9.

"Id. at 20.
plea”."
3. Claim of Innocence
Jones has already been tried and convicted by a jury. The victim and
others testified. I found a Brady violation occurred in connection with evidence
from a jailhouse informant, but the basic evidence at trial was substantial and
convincing. By pleading no contest Defendant acknowledges the evidence against
him is sufficient to convict him.'* Jones’ only claim here is he says he is innocent.
The bald claim is not enough.
4. Jones’ Legal Representation
With the sole exception of the error in the Truth-in-Sentencing form,
Jones’ counsel has not only been adequate, but exemplary.
State vy. Benson''presents a nearly identical scenario. Like Jones, the
defendant in Benson pled to Rape Fourth Degree and was given a TIS form that
showed the presumptive guidelines as being up to 30 months of incarceration.

Like Jones, Benson had a prior felony conviction, making the correct presumptive

sentence greater than what was reflected on the form. The Superior Court found

 

"Shorts v. State, 189 A.3d 184, *4 (Del. 2018), (quoting Brown v. State, 250 A.2d 503,
504 (1969).

'°Teagle v. State, 922 A.2d 416 (Del. 2007).
'72009 WL 406795 (Del. Super. Jan. 29, 2009).
9
this to be an insufficient basis to withdraw a plea:

A TIS form is not the sole component of a guilty plea.
While a TIS form should be filled out with care and be
free from errors, the content of the form does not
determine the validity of a defendant’s plea. The Court
must “address [a] defendant personally in open court and
inform the defendant of” the consequences of pleading
guilty. This is commonly known as a plea colloquy. The
TIS form is merely a part of that process.'®

Quoting State v. Banks,'’ the Superior Court added:
The fact that there may be a discrepancy in the announced
guideline of 0-30 months, instead of 0-15 months on the
Reckless Endangering charge does not effect [sic] substantial
rights. The defendant must be informed as to the maximum
penalty; guidelines are for the court’s consideration. They
are not binding. The maximum possible penalty was
correctly stated, and that is what controls.”°
Jones’ reliance on Phillips v. State*' in support of his position is
misplaced. In Phillips the TIS form contained an inaccurate recitation of the
statutory penalties. This error precluded Phillips from fully appreciating the

consequences of plea. But, Brown and Benson instruct that errors related to the

presumptive sentence - rather than the statutory penalties - must necessarily be

 

"57d. at *3 (quoting Super. Ct. Crim. R. 11(c)).
'°2005 WL 625366 (Del. Super. Jan. 3, 2007).
*° Benson, 2009 WL 406795 at *5 (quoting Banks, 2005 WL 625366 at *1).
*!2007 WL 3105749 (Del. Super. Sept. 20, 2007).
10
treated differently. Errors related to the presumptive sentence do not impact a
defendant’s understanding of the consequences of his plea. Jones’ counsel
professionally informed him of the range of penalties he faced and the State’s
agreed-upon recommendation.
5. Prejudice to the State and Court

Our Court is in the business of conducting trials, and I do not
consider any retrial of Jones an inconvenience to the Court. However, this case
involved a minor victim and events which occurred many years ago. The crimes
and the criminal process take an enormous toll on victims. I can imagine no case
where withdrawal of the pleas would be any more prejudicial to the prosecution
than what is presented here.

SUMMARY

Defendant pled guilty to two serious felony sex crimes. He had
superlative counsel. He was fully informed of the crimes and the possible
penalties. An error was made in listing sentencing guidelines before sentence was
imposed. Jones is articulate and understood what he was doing.

It was not until I expressed reluctance with sentencing in accordance
with the agreement with Jones and the State that Jones decided he wanted to

withdraw his pleas. For me that is not sufficient reason, or a “fair and just” reason

1]
as required by Superior Court Criminal Rule 32, to allow withdrawal.

I have analyzed the factors required by our case law and find none of
them favor granting this motion. All favor denying it.

The proposed sentencing troubles me in a number of ways.
Defendant would be sentenced to a minimum sentence for the crimes to which he
pled no contest, and it would require me to ignore his significant and serious prior
criminal history. I am also being asked to ignore that the plea constitutes a
violation of his probation and discharge Defendant from probation. Finally, the
plea agreement promises Defendant he will not be charged in connection with a
cold case investigation.” I do not like to interfere in agreements reached by
hardworking competent counsel, but must when law and justice require it. I do not
know what sentence I will impose here. For now, I am denying Jones’ motion to
withdraw his pleas. J offer the defense and the State the same invitation as before.
If there is information any party thinks I should consider in making the sentencing
decision they should supply it to me in thirty days from the entry of this opinion

and order.

 

*'T was advised at the plea colloquy Defendant’s DNA was matched with evidence from
an old previous sex crimes investigation. I was provided no other information, except the
agreement not to prosecute.

12
I will sentence Quentin Jones in due course after that.

IT IS SO ORDERED

cc: Prothonotary

ey

Craig A Karsnitz

13

ca

[1 d3S 202

bot d

a

w

=O
“9
myo
me

—
Com
Ca ¢5
or



XS